DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are currently pending in U.S. Patent Application No. 17/016,273 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	Claim Objections	
	Claim 1 is objected to because of the following informalities:  
Claim 1 lines 5-6 features a potential typo/duplicate language ‘is performed performed’.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
For the case of the claims in the instant application, that second presumption above stands unrebutted and the claims have been found not to invoke 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph accordingly.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ning et al. (US 2020/0074678) in view of Fang et al., “RMPE: Regional Multi-person Pose Estimation”.

As to claim 1, Ning teaches/suggests a pose tracking method comprising:
keypoint estimation of a person identified in multiple frames of a video (Fig. 4 401, Fig. 5 501-502, [0011] “determining, by the one or more processors, from a region defined by the bounding box for the one of the objects within the one of the plurality of consecutive frames, keypoints of the one of the objects within the one of the plurality of consecutive frames”, Fig. 5 503 adaptive keypoint pruning, [0127-0130], Fig. 7);
temporal matching of poses identified by the keypoints ([0009] “tracking, by the one or more processors, the poses of each of the objects across the plurality of consecutive frames”, [0017-0018], [0057] “tracking poses of multiple objects (or persons) based on a plurality of single-object pose estimators according to some embodiments of the present disclosure will be described in detail with reference to FIGS. 1A-1C, FIGS. 2A-2L and FIGS. 3A-3C”, [0062] “the storage device 116 may store thereon a multi-object pose tracking application 118”, [0066] “the present disclosure locate a bounding box from the minimum and maximum coordinates of the 15 keypoints, and then enlarge the bounding box by 20% both horizontally and vertically”, [0067-0068], [0076] in view of [0007] “Compared to the tracked bounding boxes, keypoints can potentially be helpful cues for both the bounding boxes and the keypoints tracking”); and
ID assignment of a current pose to other ones (Fig. 5 504-505 Assigning a same identifier to the bounding boxes indicating a same one of the objects across the plurality of consecutive frames, [0017] “assigning, by the one or more processors, a same identifier to the bounding boxes indicating a same one of the objects across the plurality of consecutive frames, and associating, by the one or more processors, the keypoints within the bounding boxes having the same identifier across the plurality of consecutive frames”, [0029], [0099], [0106] “module 140 may assign an identifier for each object across a plurality of frames. To prevent assignments of IDs for persons (i.e., objects) which have already left the visible image area, IDs are only kept for a limited number of frames, afterwards they are discarded”, [0119-0120], [0132] “assigning each human candidate a unique and temporally-consistent id, for the multi-target pose tracking purpose”); and
Ning further teaches/suggests a temporal matching that uses only keypoint information and no RGB information (Ning [0013-0014], [0078], [0080] “Therefore, in some embodiments, a model ensemble mode may be applied to determine keypoints of each of objects within each of a plurality of consecutive frames , which may boost performance of the human pose estimation module 130. As an example, an average mode in which, for all predefined categories of keypoint, a weight of 0.5 is assigned to a first model and a weight of 0.5 is assigned to a second model, may be applied to determine keypoints of each of objects within each of a plurality of consecutive frames” in further view of an interpretation note wherein even if keypoints themselves are determined based in part upon RGB information for optional embodiments, using only said keypoints for temporal matching and not necessarily that RGB information used in the derivation of said keypoints, reads on a matching that uses only keypoint information and no RGB information (see e.g. Specification as filed heatmap disclosure of [0068] in comparison to heatmap disclosure of Ning));
Ning fails to explicitly teach/suggest SAID METHOD CHARACTERIZED IN THAT
temporal matching is performed by a transformer matching network.  Ning however appears to disclose/suggest a series of optional network embodiments see e.g. [0066-0068], [0076], etc. for the performance of pose estimation and candidate object detection.  Examiner additionally notes, concerning potentially obvious combination(s)/modification to the disclosure of Ning and that final ‘ID assignment’ limitation, the claimed invention does not explicitly require any manner in which that final ID assignment limitation must be based specifically on any output of said transformer matching network – instead requiring an assignment of an ID between a current pose and ‘other ones’ in a generic sense.  A clearer/more explicitly claimed connection between the two may serve to preclude prior art combination(s)/modifications to the disclosure of Ning as a whole.
Fang evidences the obvious nature of a temporal matching of poses performed by a transformer matching network (p. 4321 Section 1 col 2 paragraph 2 “spatial transformer network (SSTN) which is attached to the SPPE to extract a high-quality single person region from an inaccurate bounding box”, p. 4323 Section 3.1 “we use the STN to extract high quality dominant human proposals”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Ning such that pose tracking application 118 further comprises a transformer matching network for pose matching as taught/suggested by Fang, the motivation as similarly taught/suggested therein that utilization of such a network for a pose matching enables the detection/matching of an accurate pose even for instances characterized by inaccurate bounding boxes, and thereby similarly improving downstream processing steps based on an accurately determined pose robust to bounding box inaccuracies, with a reasonable expectation of success.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Allowable Subject Matter
	Claims 4-5 are allowable.	
Claims 2-3 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669